Civil action in ejectment and to recover damages for wrongful possession.
From a verdict and judgment in favor of defendants, the plaintiffs appeal.
Plaintiffs in limine lodge a motion for a new trial upon the ground of newly discovered evidence. It is alleged that the information, which plaintiffs consider vital and important to their cause, came to their attention after the adjournment of the term of court at which the case was tried, and after the appeal was docketed here. Allen v. Gooding,174 N.C. 271. The showing made by plaintiffs in this respect seems to meet the requirements laid down in Johnson v. R. R., 163 N.C. p. 453, for the granting of new trials upon the ground of newly discovered evidence. Upon this ground, the cause will be remanded for another hearing.
New trial. *Page 834